DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 10, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, “significant overlap” recited on line 17 is vague and indefinite. It is unclear, based on the specification, what is being considered or defined as “significant”. Without clear definition, the metes and bound of “significant overlap” and “distance” cannot be recognized. 
Claims 1-6, 9, 10, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: no structural connection/relationship between a reflector and sound masking being recited in claim 1, it appears that a reflector is not related to any other recited structure in claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9, 10 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,555,078 in view Moeller. Although the claims at issues are not identical, they are not patentably distinct from each other because claims 1-18 of patent ‘078 are more specific in some limitations and include each and every limitations of claims 1, 2, 5, 6, 9, 10 and 13-20 with exception of a control configure to provide a sound masking zone selection. In the same field of endeavor, Moeller teaches a control unit (12) coupled with a remote control (18) allowing masking zone selection. Moeller also teaches that the remote control (18) being used for controlling a sound masking generation by adjusting any necessary equalization or new setting without requiring the user to physically reaching the sound generator; wherein some sound emitter may be located at a hard to reach location. Thus, it would have been obvious to one of ordinary skill in the art to modify patent ‘261 by having a remote control controlling a control unit as suggested in Moeller in order to allow to user to select a sound masking zone and freely adjust the masking sound output at the zone without having to reach the sound generator which may be placed at an inconvenient location.
Limitations in claims 3 and 4 are recited in claim 1 of patent ‘078.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 9, 13 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torffield (US 4,190,739) in view of Honda et al. (hereafter Honda; US 6430353 B1).

a masking signal generator (not explicitly shown, but a stereo sound source is inherently included; col. 1, line 37-38) which provides two or more channels of an electrical sound masking signal (with significant sound volume from the stereo sound source, the person within the area 6a as shown in Fig. 2 would not able to hear other softer sound outside of area 6a, that is, the soft environmental noise outside of area 6a is inherently masked substantially for the person within the area 6a); and
a plurality of loudspeaker assemblies (26 in Fig. 8 or  5a and 4a in Fig. 2), coupled to the masking signal generator to receive an electrical sound masking signal,
wherein each of the loudspeaker assemblies comprises
a reflector (20 in Fig. 8 or 1a or 2a in Fig. 2) positioned relative to an audio emitter aperture so as to provide a low directivity index output,
wherein the plurality of loudspeaker assemblies are arranged away from one another by a distance to permit significant overlap in acoustic masking signals generated by each of the loudspeaker assemblies based on the two or more channels of the electrical sound masking signal.
Torffield fails to show a control unit. As taught in the background regarding sound reproduction, the sound system could be utilized for generated sound for movie or television (col. 1, lines 26-27). One skilled in the art would have expected that a general sound system usually includes a control unit that receives a command and selects one program (which inherently includes one spectrum) among a plurality of stored programs in the sound source and directs the selected program to a recipient loudspeaker 1…11n, audio signal inherently has a spectrum) among a plurality of audio programs, stored in the signal generator (col. 2, lines 33-35, 58-61), and provide to a recipient loudspeaker (e.g., 19L) an acoustic sound signal having the selected spectrum and a sound masking zone selection (determined by 64; col. 4, lines 18-27 and 39-40, e.g.). Torffield teaches a pair of speakers, while Honda teaches how to control a plurality of speakers at different zones such as at different rooms. Thus, it would have been obvious to one of ordinary skill in the art to modify Torffield in view of Honda by utilizing switches and a control unit to select an audio program for a speaker and allow zone selection in order to allow multiple speakers to share the same stored sound programs while selectively providing the selected sound program to the selected speaker.
Regarding claim 3, Torffield fails to show the diameter between 1.25 in and 3 in. However, the claimed size is one of many well known and commercially available driver sizes. One skilled in the art would have expected that using a driver with a particular size would not produce any unexpected result. Thus, it would have been obvious to one of ordinary skill in the art to modify the combination of Torffield and Honda by implementing the design with a driver with a particular size, such as commonly available size between 1.25 in to 3 in, because it is considered as a matter of design preference depending on the price, the availability of the driver and the available space on the loudspeaker assembly.

Regarding claim 9, Honda teaches a remote control.
Regarding claims 16-18, Torffield fails to show that the loudspeaker assemblies are disposed in the corresponding apertures in the ceiling. As illustrated in Fig. 2, the loudspeaker assemblies are mounted to the ceiling. To hide the bulky loudspeaker enclosure from view, a part of the enclosure could be mounted behind the ceiling out of the sight. Thus, it would have been obvious to one of ordinary skill in the art to modify Torffield and Honda by selecting another location for placing the loudspeaker assemblies, such as mounting to the ceiling and hiding part of the enclosure behind the ceiling, in order to allow the user to perceive the quality sound imaging while providing a better/preferred aesthetic appearance.
Regarding claim 19, Torffield shows the loudspeaker assemblies above a floor.
Regarding claim 20, Torffield shows that the loudspeaker assemblies are spaced apart (Figs. 2 and 8) to provide a uniform sound and a diffuse sound field (col. 8, lines 1-8 and 21-23 and col. 9, lines 53-56 and 60-62).
Claims 2, 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torffield and Honda as applied to claim 1 above, and further in view of Greenhill (“Speaker Cables: Can You Hear the Difference?”).
Regarding claim 2, Torffield fail to show that the loudspeaker assemblies are interconnected with the source via multi-conductor American Wire Gage (AWG) No. 24 size wiring pieces terminated at both ends with quick connectors. Torffield teaches general loudspeaker assemblies being interconnected with the source (not explicitly shown, but it is inherently included) without specifying the cable connection. Greenhill teaches that the speaker wire having 24 gauge costs a lot less or even being given away. Based on the testing, Greenhill concluded that the human cannot hear the difference between No. 24 gauge cable and another more expensive cable when the wire is short, such as 6 feet instead of 30 feet. Thus, one skilled in the art would have been motivated to modify Torffield and Honda in view Greenhill by designing and testing the sound system utilizing the No. 24 gauge cable having quick connector at the terminals in order to reduce the overall cost of the sound system and allowing easy replacement of loudspeaker assemblies.
Regarding claim 5, Torffield fails to clear show at least four pairs of conductors. However, it would have been obvious to one of ordinary skill in the art to modify Torffield and Honda in view of Greenhill by connecting a number of loudspeaker assemblies using as many cables as necessary, such as at least 4 pairs of conductors, depending on the number of loudspeaker assemblies, such as providing surround sound using four loudspeaker assemblies.
.
Claims 1, 3, 4, 9, 10, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Propst et al. (hereafter Propst, US 4280019) in view of Horrall et al. (hereafter Horrall; US 4476572) and Moeller et al. (hereafter Moeller; US 20020150261 A1).
Regarding claims 1 and 9, Propst discloses a sound masking system for providing sound masking in a predetermined area, said system comprising:
a plurality loudspeaker assemblies (Fig. 2), coupled to a masking signal generator (66) to receive an electrical sound masking signal (Fig. 10),
wherein each of the loudspeaker assemblies comprising
a reflector (16 in Fig. 6; col. 4, lines 48-54 and 62-64) positioned relative to an audio emitter aperture (see Fig. 6) so as to provide a low directivity index output (col. 4, lines 52-54),
wherein the plurality of loudspeaker assemblies are arranged away from one another by a distance (Fig. 1).
Propst fails to show the masking signal generating providing two or more channels. Propst teaches a general noise source generator (66). Horrall teaches that 
Propst fails to explicitly state that the distance between the loudspeaker assemblies would permit significant overlap in acoustic masking signals generated by each of the loudspeaker assemblies based on the sound masking signal. Propst clearly teaches that the loudspeaker assemblies would generate diffused sound field in the area surrounding the loudspeaker assemblies (Figs. 2 and 6, col. 4, lines 50-54 and col. 5, lines 5-6 and lines 38-40). Horrall teaches that it is preferred to having masking sound in the background while the person walking around in the open office could not pinpoint the exact masking sound source location (col. 5, lines 35-40). This teaching would have motivated one skilled in the art to evaluate the masking sound effect at different locations within the open office with the loudspeaker assemblies mounted as shown in Fig. 1 of Propst to find out about any unevenly distributed sound location and make necessary adjustment. As illustrated in Fig. 1 of Propst, additional loudspeaker assemblies could be added on the available space if the user determines the uniform masking effect throughout the entire open office is not ideal. Or, there is a location where the masking sound is significantly weaker than other or barely having any 
Propst and Horrall fails to show a control unit. Moeller teaches a control unit configured to receive a command and select one sound masking spectrum (33,20,21,34,35) and provide to a recipient loudspeaker (144) an acoustic sound masking signal having the selected spectrum and a sound masking zone selection (based on the address, abstract, [0037], e.g.). Although Moeller fails to show a plurality of predetermined sound masking spectra stored in the masking signal generator, this is an obvious modification based on the various adjustments taught in Moeller. For an open office ([0002], [0035]), the amount of masking noise needed to protect speech privacy could be predicted based on the work schedule. For example, the user can enter the masking sound setting for a particular weekday and time ([0055]). The setting is stored. When it is Monday at 9 am, the generated random noise would be modified by the stored setting to generate the sound masking signal for the speaker ([0061]). Instead of storing setting, a spectrum for the corresponding setting could be store, such as storing a masking noise spectrum for Monday at 9 am. This would eliminate noise generator and shortening the time that the masking generator would be generated (no need to go through filter 32 and EQ 34 when it is 9 am on Monday). Storing a plurality of spectra in a medium is well known in the art. For example, a CD can store multiple 
Regarding claim 3, Propst fails to show the diameter between 1.25 in and 3 in. However, the claimed size is one of many well known and commercially available tweeter sizes. One skilled in the art would have expected that using a tweeter with a particular size would not produce any unexpected result. Thus, it would have been obvious to one of ordinary skill in the art to modify Propst and Horrall by implementing the design with a tweeter with a particular size, such as commonly available size between 1.25 in to 3 in, because it is considered as a matter of design preference depending on the price, the availability of the driver and the available space on the loudspeaker assembly.
Regarding claim 4, Propst fails to show that each loudspeaker assembly has a voice coil coupled to the audio emitter. Propst teaches a general cone emitter (22). One skilled in the art would have expected that any well known acoustic emitter, including 
Regarding claim 10, the combination of Propst and Horrall meets the claimed limitation. Horrall teaches mutually incoherent electrical sound signals (e.g., abstract, col, 2, lines 43-45, col. 4, lines 20-54; col. 5, lines 40-44).
Regarding claims 13-15, Moeller teaches that the remote control can adjust the at least one frequency component of a selected sound masking spectrum (118 in Fig. 6, see also Figs. 8, 9 and 11).
Regarding claims 19 and 20, the combination of Propst and Horrall teaches that the loudspeaker assemblies are disposed at a predetermined height above the floor to provide a uniform sound level in at least a portion of the predetermined area and a diffuse sound level (Fig. 6).
11.	Claims 2, 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Propst, Horrall and Moeller as applied to claim 1 above, and further in view of Greenhill (“Speaker Cables: Can You Hear the Difference?”).
Regarding claim 2, Propst fail to show that the loudspeaker assemblies are interconnected with the source via multi-conductor American Wire Gage (AWG) No. 24 size wiring pieces terminated at both ends with quick connectors. Propst teaches 
Regarding claim 5, Propst fails to clear show at least four pairs of conductors. However, it would have been obvious to one of ordinary skill in the art to modify Propst, Horrall and Moeller in view of Greenhill by connecting a number of loudspeaker assemblies using as many cables as necessary, such as at least 4 pairs of conductors, depending on the size of the open office space, the number of people in the office space and the effectiveness of the sound masking.
Regarding claim 6, Propst fails to show specific connector type. One skilled in the art would have expected that any well known connectors with number of conductors could be used without generating any unexpected result. Examiner taking official notice that such feature is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Propst, Horrall, Moeller and Greenhill by using any functionally equivalent and well known connectors because it is considered as a matter of design preference based on the application.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/PING LEE/Primary Examiner, Art Unit 2654